Case 2:20-bk-51518    Doc 13       Filed 04/06/20 Entered 04/07/20 09:40:22               Desc Main
                                   Document     Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.

IT IS SO ORDERED.




Dated: April 6, 2020




                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

   IN RE:
   Carl Wilde Mackey, Jr.                            *         Case No. 20-51518

                                                     *         Chapter 13

                 Debtor(s)                           *         Judge C. Kathryn Preston



     ORDER GRANTING MOTION TO EXTEND AUTOMATIC STAY (DOC. 8)

          Presently before the Court is a motion to extend the automatic stay

  ("Motion") pursuant to 11 U.S.C. § 362(c)(3). See Doc. 8. The Motion has been

  served on all creditors and interested parties. No responses to the Motion have

  been filed.



                                                    1
                                         WEST LAW OFFICE
                      195 E. CENTRAL AVE.· Springboro, Ohio 45066 · Tel: 937/601-0401
Case 2:20-bk-51518     Doc 13       Filed 04/06/20 Entered 04/07/20 09:40:22                   Desc Main
                                    Document     Page 2 of 2



            After review of the relevant pleadings in this case, the Court finds that the

     applicable burden of proof has been satisfied.                      Aside from any evidence

     submitted with the Motion, the statements in both the petition and the chapter

     13 plan, made under the penalty of perjury, provide an evidentiary basis to grant

     the relief requested.

            Accordingly, the Motion is hereby GRANTED.                          The automatic stay is

     continued as to all Creditors. The Automatic Stay shall remain in effect for

     the duration of the case or until a request for relief shall be obtained by a

     party in interest or until the case is dismissed, discharged, or by further order

     of the Court.

            IT IS SO ORDERED.


     Copies to:

     All creditors and parties in interest




                                                     2
                                          WEST LAW OFFICE
                       195 E. CENTRAL AVE.· Springboro, Ohio 45066 · Tel: 937/601-0401
